Citation Nr: 0621400	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  05-14 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a left elbow 
disability.

4.  Entitlement to service connection for a left wrist 
disability.

5.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to June 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 RO decision that denied service 
connection for a left knee disability (tendonitis), a left 
shoulder disability (degenerative joint disease), a left 
elbow disability (medial epicondylitis), a left wrist 
disability (degenerative joint disease with tendonitis), and 
a low back disability (mechanical low back pain).  The 
veteran testified before the Board in May 2006.

The Board addresses the issue of whether the appeal of the 
claim for service connection for a left elbow disability was 
timely in the REMAND part of this decision and REMANDS that 
issue to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

Tendonitis of the left knee, degenerative joint disease of 
the left shoulder, degenerative joint disease and tendonitis 
of the left wrist, and mechanical low back pain were first 
manifested many years after service and have not been related 
by competent evidence to any in-service symptoms.

CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  A left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).

3.  A left elbow disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

4.  A left wrist disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in October 2003; and a 
rating decision in April 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA 
satisfied its duty to notify the appellant prior to the last 
adjudication here (a February 2005 statement of the case).  

Also, all relevant, identified, and available evidence has 
been obtained, including VA examinations, and VA has notified 
the appellant of any evidence that could not be obtained.  
The appellant has not referred to additional, unobtained, 
relevant, and available evidence.  Thus, VA has satisfied 
both the notice and duty to assist provisions of the law.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To show chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases may be presumed to have been incurred 
in service if manifested to a degree of 10 percent or more 
within one year after separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing chronic diseases 
such as arthritis).

To establish service connection, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

However, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitutes a disability for which service connection may be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 
(Fed. Cir. 2001) ("a 'pain alone' claim must fail when there 
is no sufficient factual showing that the pain derives from 
an in-service disease or injury").  

Moreover, the lapse of many years between separation from 
service and the first treatment for the claimed disorder is a 
factor to consider when evaluating a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  And a lay person is not competent to offer an opinion 
as to the diagnosis or etiology of a medically diagnosed 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992)

1.  Left knee disability

In December 1991, the veteran was treated for snapping of the 
lateral left knee with pain.  The assessment was ligament 
strain.  It was noted that he was a weight lifter and played 
football and that he denied any trauma.  On complaint of left 
lateral knee pain without effusion in January 1992, the 
assessment was iliotibial band syndrome.  X-rays were 
negative; the left knee was unremarkable, with no fracture, 
joint effusion, subluxation, or lesions.  In April 1992, the 
veteran was seen for left knee pain with patellar crepitus.  
The assessment was patellofemoral pain.  An undated progress 
note included a diagnosis of left knee strain and a question 
of tendonitis.

On a May 1992 separation medical history report, the veteran 
noted that he could not squat without left knee popping and 
pain.  But on the accompanying medical examination report, 
his lower extremities were clinically normal.

The Board notes that the veteran filed a claim for service 
connection for this disability in April 1992.  However, after 
the RO informed him that it could not process the claim 
because he was still on active duty, instead of refiling his 
claim after separation from service, he did not pursue the 
claim until August 2003.

In September 2003, the veteran reported having had left knee 
pain during and since his active service.  The assessment was 
chronic pain.

On VA examination in December 2003.  X-rays showed 
questionable narrowing medially on the left knee, but no 
effusion, fracture, or joint space or alignment abnormality.  
Except for questionable medial meniscal damage, the 
impression for the left knee was otherwise negative.

On March 2004 VA examination, the veteran attributed left 
knee pain to cumulative exercises in service, with onset in 
1986.  X-rays indicated that joint effusion could not be 
ruled out, but the films were otherwise "unremarkable."  
The examiner noted that the recent X-rays had been 
unremarkable and diagnosed left knee tendonitis.  

The record demonstrates that there is a current left knee 
diagnosis of tendonitis, but there is no competent evidence 
that this diagnosis is related to any in-service left knee 
pain even though VA afforded him an examination.  Although 
the veteran has described some continuity of symptoms, but 
the record indicates that there has been no treatment until 
September 2003.  See Maxson, supra.  The veteran's beliefs 
are not competent to establish a relationship between service 
and the current diagnosis.  See Espiritu, supra.  Also, the 
Board is mindful that the RO informed the veteran that he 
should refile an application for the claimed disability after 
separation from service, but the veteran did not do so until 
August 2003.  

The weight of the competent evidence demonstrates that a left 
knee disability (tendonitis) was not incurred in or 
aggravated by active service.  As the preponderance of the 
evidence is against the claim, the "benefit-of-the-doubt" 
rule does not apply, and the Board will deny the claim.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

2.  Left shoulder disability

In March 1992, the veteran was treated for left shoulder 
pain.  The impression was a question of impingement, and he 
received a steroid injection.

On his May 1992 separation medical history report, the 
veteran noted that he could not raise his left shoulder 
without pain and became tired when standing.  But on the 
accompanying medical examination report, his upper 
extremities were clinically normal.

The Board notes that the veteran filed a claim for service 
connection for this disability in April 1992.  However, after 
the RO informed him that it could not process the claim 
because he was still on active duty, instead of refiling his 
claim after separation from service, he did not pursue the 
claim until August 2003.

In September 2003, the veteran reported having had left 
shoulder pain during and since his active service.  The 
assessment was chronic pain.  

VA X-rays from December 2003 showed no fracture or definite 
dislocation.  There only were questionable calcification 
adjacent to the glenoid rim superiorly and questionable 
slight osteophyte formation of the glenoid.  The impressions 
were questionable calcific tendinitis and minimal mild 
osteoarthritis.

On March 2004 VA examination, the veteran reported onset of 
left shoulder pain in 1986 because of cumulative results of 
weightlifting and training exercises.  The diagnosis was 
degenerative joint disease of the left shoulder.  X-rays 
showed a well maintained glenohumeral joint, but degenerative 
changes of the acromioclavicular joint, narrowed joint space, 
and subchondral sclerosis and osteophytes, for an impression 
of degenerative changes of the acromioclavicular joint.  

The record shows that there is a current left shoulder 
diagnosis of degenerative joint disease, but there is no 
competent evidence that this diagnosis is related to any in-
service left shoulder pain or treatment even based on a VA 
examination.  While the veteran has described some continuity 
of symptoms, the record indicates that there has been no 
treatment until September 2003.  See Maxson, supra.  The 
veteran's beliefs do not establish a relationship between 
service and the current diagnosis.  See Espiritu, supra.  
Also, the Board is mindful that the RO informed the veteran 
that he should refile an application for the claimed 
disability after separation from service, but the veteran did 
not do so until August 2003.  

The weight of the evidence shows that a left shoulder 
disability (degenerative joint disease) was not incurred in 
or aggravated by active service.  As the preponderance of the 
evidence is against the claim, the "benefit-of-the-doubt" 
rule does not apply, and the Board will deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert, supra.

3.  Left wrist disability

On his May 1992 separation medical history report, the 
veteran did not refer to any left wrist problems per se, and 
on the accompanying medical examination report, his upper 
extremities were clinically normal.

In September 2003, the veteran reported having had left wrist 
pain during and since his active service.  The assessment was 
chronic pain.  

December 2003 VA X-rays showed normal joint spaces and 
alignments, without any fracture.  There was minimal 
osteophyte formation between the navicular and greater and 
lesser multangular, for an impression of minimal 
osteoarthritis.  
According to the entrance medical history report from 
September 1982, the veteran had had left wrist surgery when 
he was 15 years old.  Another enlistment report noted a 
broken left wrist when he was 12 years old, but without 
complication.

On March 2004 VA examination, the veteran attributed left 
wrist pain to cumulative in-service exercise, including 
weightlifting, and he denied specific injury.  Except for 
slight radiocarpal joint space narrowing and subchondral 
sclerosis, X-rays were "otherwise unremarkable."  The 
diagnosis was mild degenerative joint disease of the left 
wrist (which was in the early stages, according to X-rays), 
with tendonitis.  

The record demonstrates that there are current left wrist 
diagnoses of degenerative joint disease and tendonitis, but 
there is no competent evidence that the diagnoses are related 
to any in-service left wrist pain or treatment even though VA 
afforded him an examination.  Indeed, there are no left wrist 
complaints in service.  While the veteran has described some 
continuity of symptoms, the record indicates that there has 
been no treatment until September 2003.  See Maxson, supra.  
The veteran's opinion does not establish a relationship 
between service and the current diagnoses.  See Espiritu, 
supra.  Also, the Board notes that the RO informed the 
veteran that he should refile an application for the claimed 
disability after separation from service, but he refiled in 
August 2003.  

Moreover, the veteran's enlistment documents refer to a 
broken left wrist and possible surgery when the veteran was 
either 12 or 15 years old.  The Board need not address 
whether this is sufficient evidence of a condition that was 
listed at the time of entry into active service, let alone 
whether there is clear and unmistakable evidence to rebut any 
presumption of soundness regarding the veteran's left wrist 
when he entered service.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.306 (2005).  Under the facts of this case, 
there were no left wrist symptoms in service, there is a 
lengthy gap between service and post-service treatment or 
complaint, and there is no nexus between the present 
diagnosis and service.   

The weight of the evidence shows that a left wrist disability 
(degenerative joint disease/tendonitis) was not incurred in 
or aggravated by active service.  As the preponderance of the 
evidence is against the claim, the "benefit-of-the-doubt" 
rule does not apply, and the Board will deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert, supra.

4.  Low back disability

On his May 1992 separation medical history report, the 
veteran noted that he had left-sided fatigue in his lower 
back.  But on the accompanying medical examination report, 
his spine was clinically normal.  Otherwise, there were no 
low back complaints in any service medical records.

The Board notes that the veteran filed a claim for service 
connection for this disability in April 1992.  However, after 
the RO informed him that it could not process the claim 
because he was still on active duty, instead of refiling his 
claim after separation from service, he did not pursue the 
claim until August 2003.

In September 2003, the veteran reported that back pain 
started several days earlier.  The assessment was acute back 
pain.

December 2003 VA X-rays showed mild disc space narrowing at 
L4-L5 and moderate narrowing at L5-S1, mild osteophyte 
formation of the lumbar spine that was more pronounced at L3, 
mild scoliosis, and slight facet hypertrophy, for an 
impression of mild disc disease and osteoarthritis.  

On March 2004 VA examination, the veteran reported having low 
back pain since 1985, with only cumulative trauma, not 
specific injury.  X-rays showed transitional type vertebra at 
L5-S1 and slight scoliosis with convexity to the left.  The 
diagnosis was mechanical low back pain.  

The record demonstrates that there are current diagnoses of 
mechanical low back pain, disc disease, and osteoarthritis, 
but there is no competent evidence that the diagnoses are 
related to any in-service low back pain even though VA 
afforded him an examination.  In fact, in September 2003, the 
veteran reported a very recent onset of low back pain.  While 
the veteran has described some continuity of symptoms, the 
record indicates that there has been no treatment until 
September 2003.  See Maxson, supra.  The veteran's opinion 
does not establish a relationship between service and the 
current diagnoses.  See Espiritu, supra.  Also, the Board 
notes that the RO informed the veteran that he should refile 
an application for the claimed disability after separation 
from service, but he refiled in August 2003.  
 
The weight of the evidence shows that a low back disability 
(mechanical low back pain) was not incurred in or aggravated 
by active service.  As the preponderance of the evidence is 
against the claim, the "benefit-of-the-doubt" rule does not 
apply, and the Board will deny the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for a left knee disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a left wrist disability is denied.

Service connection for a low back disability is denied.


REMAND

The Board will also remand a claim as to the timeliness of an 
appeal of a left elbow disability service connection issue.

In April 2004, the RO denied service connection for a left 
elbow disability (medial epicondylitis).  The RO notified the 
veteran of this decision on May 4, 2004.

In September 2004, the veteran filed a notice of 
disagreement.  Consequently, on February 28, 2005, the RO 
sent the veteran and his representative a statement of the 
case.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200-20.202, 20.302 (2005).   On April 21, 2005, the RO 
received correspondence from the veteran, including a VA Form 
9 (Substantive Appeal to the Board) that did listed several 
other issues on appeal, but that specifically omitted any 
mention of the left elbow disability issue.  Ordinarily, 
then, the Board would treat this issue as not having been 
perfected for appeal by the veteran.

However, in March 2006 correspondence, the veteran and his 
representative continued to pursue this issue on appeal.  The 
RO informed the veteran's representative in April 2006 that 
the left elbow disability issue was not on appeal.  The 
veteran's representative filed additional correspondence in 
April 2006 that appeared to correct earlier arguments by 
omitting the left elbow disability issue from the appeal.  
But at the May 2006 Board hearing, the issue was deemed as 
being on appeal and the veteran testified on the issue as 
well.  

In light of these circumstances and the confusion, the Board 
will remand to the RO the issue of the timeliness of the 
veteran's appeal of the April 2004 RO denial of service 
connection for a left elbow disability.  The veteran will 
have an opportunity to present arguments on this narrow issue 
on remand.

Accordingly, the Board REMANDS this issue to the RO for the 
following actions:

1.  Request that the veteran provide a 
copy of any documents since April 2004 
that he or his representative filed with 
the RO pertaining to the left elbow 
disability issue.

2.  Adjudicate the issue of whether the 
veteran's appeal of the April 2004 RO 
rating decision denying service 
connection for a left elbow disability 
(medial epicondylitis) is timely.  
Advise the veteran that if the decision 
on the timeliness of the appeal of that 
specific issue is adverse to him, he 
must file a notice of disagreement and, 
after issuance of the appropriate 
statement of the case, a substantive 
appeal within the appropriate period of 
time.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2005).  Then, return the 
case to the Board for its review only if 
an appeal is perfected.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat the 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


